DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 06/10/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Reason for Allowance
3.	Regarding claims 1 & 16-17, Little (US 10,498,521 B2) teaches a radio-frequency circuit (Figure 6: 100), comprising: a first transfer circuit that includes a first transmission power amplifier and is configured to output a first transmission signal amplified by the first transmission power amplifier from a first input/output terminal, the first transmission power amplifier being configured to amplify a transmission signal of a first communication (Figure 6: top “PA”); a second transfer circuit that includes a second transmission power amplifier and is configured to output a second transmission signal amplified by the second transmission power amplifier from a second input/output terminal, the second transmission power amplifier being configured to amplify a transmission signal of a second communication having a frequency range that does not overlap a frequency range of the first communication (Figure 6: bottom “PA”); and a switch circuit (Figure 6: “SW:ASM” & “ULCA-SW2”) including a first antenna connector terminal connected to a first antenna (Figure 6: 111), a second antenna connector terminal connected to a second antenna (Figure 6: 112) different from the first antenna, a first Figure 6: “TX1”), and a second selector terminal connected to the second input/output terminal (Figure 6: “TX2”). In addition, Lum (US 9,484,961 B2) discloses a first communication band (Figure 5: “WIFI TX/RX”) and a second communication band (Figure 5: “Band 7 TX”) with the switch (Figure 5: 102), the first antenna (Figure 5: 40A) and the second antenna (Figure 5: 40B). Furthermore, He (US 2013/0308477 A1) discloses the first transmission signal (Figure 4: 330a), the second transmission signal (Figure 4: 330b) with the switch/antenna (Figure 4: 360/370) and a third transmission signal (Figure 3: 330n).

4.	However, for claims 1 and 16, prior art of record fails to disclose wherein when a frequency of intermodulation distortion in simultaneous transmission of the first transmission signal and the second transmission signal is included in at least one of the first communication band or the second -54-communication band, the switch circuit is configured to connect the first selector terminal to the first antenna connector terminal and connect the second selector terminal to the second antenna connector terminal, and when the frequency of the intermodulation distortion is not included in either of the first communication band and the second communication band, the switch circuit is configured to connect both of the first selector terminal and the second selector terminal to one of the first antenna connector terminal or the second antenna connector terminal. For claim 17, prior art of record fails to disclose the switch circuit is configured to: connect the first selector terminal to the first antenna connector terminal and connect the second selector terminal to the second antenna connector terminal when the first transmission signal and the second -65-transmission signal are simultaneously transmitted; and connect both of the first selector terminal and the third selector terminal to one of the first 
	Therefore, regarding claims 1-18 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.	
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633